—Judgment, Su*61preme Court, New York County (Frederic S. Berman, J.), rendered August 23, 1990, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
Defendant’s request for a mistrial was properly denied as untimely. A defendant must present a Rosario claim by making a timely request (People v Jackson, 78 NY2d 900). Here defendant made his request for drastic relief at the close of the evidence, despite the fact that the destruction of the officer’s handwritten version of the complainant’s report was revealed during examination of the officer. At that time, defendant merely noted his exception* which did not include a claim for specific relief (People v Rogelio, 79 NY2d 843). Concur — Sullivan, J. P., Ellerin, Ross and Nardelli, JJ.